June 30, 2006


Mr. Mike A. Hatchell
Locke Liddell & Sapp, LLP
100 Congress Ave., Suite 300
Austin, TX 78701-4042
Mr. Gordon Stewart
6044 Gateway East, Suite 301
El Paso, TX 79905

RE:   Case Number:  04-0666
      Court of Appeals Number:  08-02-00049-CV
      Trial Court Number:  96-151

Style:      LORAM MAINTENANCE OF WAY, INC.
      v.
      DAVID IANNI

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Denise Pacheco       |
|   |Honorable Stephen B.     |
|   |Ables                    |
|   |Mr. Gilbert Sanchez      |
|   |Ms. Kathleen Cassidy     |
|   |Goodman                  |